UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7754



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARIUS KEITH RAINEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Samuel G. Wilson, Chief
District Judge, sitting by designation. (CR-98-93, CA-01-137-3)


Submitted:   April 17, 2003                 Decided:   April 22, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darius Keith Rainey, Appellant Pro Se. Jennifer Marie Hoefling,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Darius Keith Rainey seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have independently reviewed the record and conclude that Rainey

has   not   demonstrated   that   reasonable   jurists    would   find   the

district court’s assessment of his constitutional claims debatable

or wrong.    See Miller-El v. Cockrell,        U.S.      , 123 S. Ct. 1029

(2003).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.    See 28 U.S.C. § 2253(c) (2000).        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  DISMISSED




                                     2